Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response 
The Amendment filed  March 22, 2022 has been entered. Claims 1-20 remain pending in the application.
The applicant’s remarks regarding the previous objections to the specification, objections to the drawings, and rejections under of 35 U.S.C. 112(a) and of 35 U.S.C. 112(b), as found on pages 6-10 of the applicant’s response have been considered and discussed below.  

Previous Specification Objections
	The examiner has withdrawn the objection to the specification.

 Previous Drawing Objections
	The examiner has withdrawn the objection to the drawings.

Previous Claim Rejections - 35 USC § 112(a) and 35 U.S.C. 112(b)
The applicant, on page 7 of the response argues that [0031] teaches the features related to the “authorized writer.” The examiner believes that the applicant is referring to [0030] which is included below, single spaced.
[0030] The system 30 is further shown including one non-limiting example regulated system environment 36 including or defining a regulated system 60. In one non- limiting example, the regulated system 60 can include an FMS. The regulated system 60 can include a set of data store queues 62, a set of data stores 64, a flexible writer function 72, and an authorized writer 66, including an authorized writer function 68. As used herein, the "authorized" writer 66 or "authorized" writer function 68 is the representative single function, program, or entity having write-access for the representative data store 64 illustrated. In contrast with the authorized writer 66 or authorized writer function 68, the "flexible" writer function 72 is configured to spontaneously or independently (and outside of the normal operation or instruction of the regulated system 60) generate a write-access command to update data, values, or the like, in a respective data store queue 62 or data store 64, as described herein. (emphasis added)

The examiner has interpreted the feature of the flexible writer writing unauthorized data or not authorized to write to the data store in accordance with the above emphasized features of the specification.  In essence, the claims recite a flexible writer that is not an authorized writer and is not authorized to have write access to the data store. The flexible writer intercepts data, and replaces the data being sent to the data store by the authorized writer.  In other words, despite not being authorized to write to the data store, the flexible writer writes to the data store “outside of the normal operation or instruction of the regulated system.” (See Specification, [0030] above) 
Thus, the examiner interprets the “authorized writer” as writing instructions during normal operation, and that the flexible writer, intercepts and replaces instructions (written to the data store) “outside of the normal operation or instruction of the regulated system,” such as during testing.  
In accordance with the applicant’s remarks, and the above interpretation of the claim language, the examiner withdraws the rejections of claims 1-16 under 35 USC § 112(a) and 35 U.S.C. 112(b).
The applicant has amended claim 17 to remove the term “unauthorized writer” and replaced the term with “environment” which appears to be supported by [0029] that describes a flexible writer environment 34 or environment 36, which includes the flexible writer function 72.
Thus, the examiner withdraws the rejections of claims 17-20 under 35 USC § 112(a) and 35 U.S.C. 112(b).

Applicant’s Response regarding 35 U.S.C. § 103 and Claim Amendments
The applicant’s remarks regarding the amendments and the previous rejection under 35 U.S.C. § 103 are found on pages 10-12 of the Response, and also included below single spaced. 
The applicant’s response states:
Rejections under 35 U.S.C. 103 
Claims 1-20 stand rejected under 35 U.S.C. §103 as being allegedly unpatentable over US20170242910 to Hochwarth (hereinafter, "Hochwarth") in view of EDN: Testing aircraft AFDX systems (hereinafter, "EDN"). The rejection is respectfully traversed. 
As discussed in the interview, the Examiner indicated that amended claim 1 requiring, among other things, a flexible writer configured to communicate instruction to the authorized writer to generate the runtime instruction communication and send the runtime instruction communication to the data store, intercept the runtime instruction communication sent by the authorized writer, and modify the intercepted runtime instruction communication by replacing, injecting, or updating the intercepted runtime instruction communication appears to overcome the rejection of record. Hochwarth and EDN, alone or in combination, do not disclose, among other things, a flexible writer configured to communicate instruction to the authorized writer to generate the runtime instruction communication and send the runtime instruction communication to the data store, intercept the runtime instruction communication sent by the authorized writer, and modify the intercepted runtime instruction communication by replacing, injecting, or updating the intercepted runtime instruction communication. Applicant respectfully requests removal of the rejection and for allowance of claim 1. 

The examiner asserts that Hochwarth in combination with the newly cited art clearly teaches a flexible writer that may write to a data storage, as further discussed in the rejections of the independent claims, as included below. 
Claims 2-11 ultimately depend from claim 1. In light of the traversal of the rejection to claim 1, Applicant submits that claims 2-11 are also allowable. Applicant respectfully requests withdrawal of the rejection and the allowance of claims 2-11. 
As discussed in the interview, the Examiner indicated that amended claim 12 requiring, among other things, instructing, by the flexible writer function, an authorized writer function to generate a runtime instruction communication, the authorized writer being authorized to write to 
the data store, sending, by the authorized writer function, the runtime instruction communication, intercepting, by the flexible writer function, the runtime instruction communication, modifying, by the flexible writer function, the intercepted runtime instruction by replacing, injecting, or updating the intercepted runtime instruction communication during a delivery from the authorized writer function to the data store with a replacement communication including the unauthorized parameter, and executing, by the data store, the modified runtime instruction communication and writing the unauthorized parameter to the data store appears to overcome the rejection of record. Hochwarth and EDN, alone or in combination, do not disclose, among other things, instructing, by the flexible writer function, an authorized writer function to generate a runtime instruction communication, the authorized writer being authorized to write to the data store, sending, by the authorized writer function, the runtime instruction communication, intercepting, by the flexible writer function, the runtime instruction communication, modifying, by the flexible writer function, the intercepted runtime instruction by replacing, injecting, or updating the intercepted runtime instruction communication during a delivery from the authorized writer function to the data store with a replacement communication including the unauthorized parameter, and executing, by the data store, the modified runtime instruction communication and writing the unauthorized parameter to the data store. Applicant respectfully requests removal of the rejection and for allowance of claim 12. 
Claims 13-16 ultimately depend from claim 12. In light of the traversal of the rejection to claim 12, Applicant submits that claims 13-16 are also allowable. Applicant respectfully requests withdrawal of the rejection and the allowance of claims 13-16. 
As discussed in the interview, the Examiner indicated that claim 11 requiring, among other things, a flexible writer function of the regulated avionics system configured to receive the unauthorized write request from the environment and instruct the single authorized writer to generate a runtime instruction communication authorized to write to the data store, intercept the runtime instruction communication sent by the single authorized writer, and modify the intercepted runtime instruction communication by replacing, injecting, or updating the intercepted runtime instruction communication appears to overcome the rejection of record. Hochwarth and EDN, alone or in combination, do not disclose, among other things, a flexible writer function of the regulated avionics system configured to receive the unauthorized write request from the environment and instruct the single authorized writer to generate a runtime instruction communication authorized to write to the data store, intercept the runtime instruction communication sent by the single authorized writer, and modify the intercepted runtime instruction communication by replacing, injecting, or updating the intercepted runtime instruction communication. Applicant respectfully requests removal of the rejection and for allowance of claim 17. 
Claims 18-20 ultimately depend from claim 17. In light of the traversal of the rejection to claim 17, Applicant submits that claims 18-20 are also allowable. Applicant respectfully requests withdrawal of the rejection and the allowance of claims 18-20.
	

	Again, the examiner asserts that Hochwarth in combination with the newly cited art clearly teaches a flexible writer that may write to a data storage, as further discussed in the rejections of the independent claims, as included below. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0242910 to Hochwarth et al. (hereinafter Hochwarth), in view of “DNx-AFDX-664 User Manual” (hereinafter  DNx-AFDX-664) (May 2017), and in further view of EDN: Testing aircraft AFDX systems (hereinafter EDN). 
Regarding claim 1, Hochwarth teaches features of claim 1, 
A system for runtime write access of data of a regulated system, comprising:
Hochwarth in [0029] teaches a system 100 with flexible access of data in an avionics system 102, as shown in Fig. 1. Additionally, Hochwarth in Fig. 4 and [0074-79] depict and describe a communication network 24 connecting Line Replaceable Units (LRUs) and server 20.
a data store having limited write access; 
Hochwarth in Fig. 1 teaches a Receiving Component 116 (“data store”) that includes a data recorder, as discussed in [0041]. Additionally, fig. 4 and [0075] of Hochwarth teaches a memory 22.
an authorized writer communicatively connected with the data store …
Hochwarth in Fig. 1 teaches a Data Access Component 104 (“authorized writer”) that is connected to the Receiving Component (w/ Data Recorder) 116 (“data store”).
… and authorized to have write access to the data store by way of generating a runtime instruction communication delivered from the authorized writer to the data store, the runtime instruction communication defining authorized data to write to the data store; and 
See Hochwarth at [0043] which teaches the Receiving Component (w/ Data Recorder) 116 receives stream output 114 (data) from the Data Access Component 104, as shown in Fig. 1.

    PNG
    media_image1.png
    352
    480
    media_image1.png
    Greyscale

Hochwarth Fig. 1
Hochwarth teaches the following features, with the exception of the underlined features, 
a flexible writer that is not an authorized writer and is not authorized to have write access to the data store, the flexible writer being adapted to receive a data input, and being communicatively connected with the authorized writer, 
Configuration Tool 108 of Hochwarth (“flexible writer”) loads data (i.e., Configuration File 106) to a Data Access Component 104 (“authorized writer”), and thus, is connected to the “authorized writer” that writes stream output 114 (data) to the Receiving Component (w/ Data Recorder) 116 (“data store”). Additionally, the Configuration Tool 108 (“flexible writer”) is connected to the Receiving Component (w/ Data Recorder) 116(“data store”). (See Hochwarth [0032-36] and [0040-41])
DNx-AFDX-664 teaches the above underlined features,
As discussed above, the examiner interprets the feature of “flexible writer that is not an authorized writer and is not authorized to have write access to the data store” which then goes on to replace data being sent to the data store, as corresponding to the description of the flexible writer in the specification in [0030], where the flexible writer writes to the data store “outside of the normal operation or instruction of the regulated system.” (See Specification, [0030] above) 
DNx-AFDX-664 teaches that the during testing and debugging  (i.e., something outside of the normal operation) of the avionics network, data may be actively inserted into the bus traffic. DNx-AFDX-664 on page 6 (10th page of pdf document) states:
DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX
network. In practice, the AFDX-664 is used for the following applications:
•Test and debug of avionics network equipment during development, such as:
•passively monitoring traffic (data/statistics) from specific AFDX ports
•actively inserting traffic onto the bus to provide input to equipment
•Emulate real plane traffic for physical avionic equipment (e.g., display LRUs) of commercial aircraft simulator(s)  (emphasis added)

Additionally, DNx-AFDX-664 in fig. 1-6 on page 13 (17th page of pdf document) illustrates the DNx-ARINC board interfacing with the bus. 
Also, DNx-AFDX-664 on page 35 (page 39 of pdf document) teaches capturing data packets and updating the packets in real time. 
Thus, DNx-AFDX-664 teaches “a flexible writer that is not an authorized writer and is not authorized to have write access to the data store” which goes on to write data to equipment (i.e., data store) on the network.
Hochwarth and DNx-AFDX-664 together teach,
and configured to: 
communicate instruction to the authorized writer to generate the runtime instruction communication and send the runtime instruction communication to the data store; and 
Configuration File 106 of Hochwarth Fig. 1 is passed from the Configuration Tool 108 (“flexible writer”) to the Data Access Component 104 (“authorized writer”). Thus, Hochwarth teaches passing data from a “flexible writer” to an “authorized writer.”
Similarly, DNx-AFDX-664 teaches that data may be inserted into the bus and provided to the equipment on the network, as exemplified by DNx-AFDX-664 on page 6 (included above).
intercept the runtime instruction communication sent by the authorized writer; and
modify the intercepted runtime instruction communication by replacing, injecting, or updating the intercepted  runtime instruction communication, during the delivery from the authorized writer to the data store, with the data input such that the data input is committed to the data store. 
As stated above, Configuration Tool 108 of Hochwarth (“flexible writer”) loads data (i.e., Configuration File 106) to a Data Access Component 104 (“authorized writer”), and thus, is connected to the “authorized writer.” However, Hochwarth does not appear to explicitly teach the Configuration Tool 108 loading test data, which replaces the original data, to the Data Access Component 104 which is written to the Receiving Component (w/ Data Recorder) 116 (“data store”). 
Similarly, DNx-AFDX-664 teaches that data may be inserted into the bus and provided to the equipment on the network, as exemplified by DNx-AFDX-664 on page 6 (included above).
Also, DNx-AFDX-664 on page 35 (page 39 of pdf document) teaches capturing data (“intercept”) packets and updating (“modify”) the packets in real time.
EDN also teaches the above features of “modifying” data,
In addition to the normal data loader (Configuration Tool 108) of Hochwarth, EDN teaches a data loader that also includes the ability to load test data, which modifies / replaces the original data, as shown by the “test projects” “test scripts” “test panels” of fig. 2 of EDN. (EDN, page 3/5) (Note: Hochwarth also teaches testing, because components of a testing system are discussed in at least [0026], [0045], and [0054] of Hochwarth.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hochwarth, which teaches a flexible access to internal data of an avionics system in order to change data in the avionics system during testing and debugging (See, Hochwarth, Abstract), with DNx-AFDX-664, which teaches the DNx-AFDX-664 board and its use as an AFDX / ARINC 664 communications interface (i.e., avionics communication interface) that also allows the modification / changing of data by intercepting \ capturing of communications in the avionics system and replacing the communications during testing an aircraft’s avionics system. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to intercept and modify data being written to equipment via a data bus / aircraft avionics bus during testing of the avionics. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hochwarth, which teaches a flexible access to internal data of an avionics system in order to change data in the avionics system during testing and debugging (See, Hochwarth, Abstract), with EDN, which teaches an aircraft Ethernet AFDX / ARINC standard testing system (See page 3 of 5) to perform modification of data. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to modify data being written to equipment via a data bus / aircraft avionics bus during testing of the avionics.    

Regarding claim 2, Hochwarth and DNx-AFDX-664 teach, 
The system of claim 1 wherein the regulated system is an avionics system.
The title of Hochwarth is “SYSTEMS AND METHODS FOR FLEXIBLE ACCESS OF INTERNAL DATA OF AN AVIONICS SYSTEM” and the Abstract of Hochwarth discusses the flexible access to the avionics system. 
Similarly, DNx-AFDX-664 is directed to an AFDX network in an avionics system.

Regarding claim 3, Hochwarth teaches, 
The system of claim 2 wherein the avionics system is at least one of a flight management system or an airport surface map system.
Hochwarth discusses flight management systems in the first sentence of the Abstract of Hochwarth, which states, “The present disclosure provides systems and methods that enable flexible access of internal data of an avionics system (e.g., a Flight Management System).” (emphasis added)
Regarding claim 4, Hochwarth and DNx-AFDX-664 teach, 
The system of claim 1 wherein the system is a testing system, a debugging system, or an analysis system.
The second sentence of the Abstract of Hochwarth discusses the use of Hochwarth’s invention for testing and debugging, and this portion of the Abstract of Hochwarth states, “Aspects of the present disclosure enable enhanced, flexible and robust recording of flight test data, testing, debugging, and analyzing in-service problems.”) (emphasis added) 
Additionally, As stated above, DNx-AFDX-664 on page 6 teaches that the DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX network. The AFDX-664 is used for the following applications: Test and debug of avionics network equipment during development.

Regarding claim 5, Hochwarth and DNx-AFDX-664 teach, 
The system of claim 4 wherein the data input includes flight test data for the regulated system.
Hochwarth teaches Configuration File 106 (“unauthorized data input”) of Hochwarth Fig. 1 being passed from the Configuration Tool 108 (“flexible writer”) to the Data Access Component 104 (“authorized writer”) and then writing stream output 114 (data) to the Receiving Component (w/ Data Recorder) 116, as discussed above in the rejection of claim 1. 
In addition to the normal data loaded by Hochwarth (i.e., Configuration File 106), as described directly above, DNx-AFDX-664 on page 6 (also as stated above) teaches that the DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX network. The AFDX-664 is used for the following applications: Test and debug of avionics network equipment during development.
Regarding claim 6, DNx-AFDX-664 teaches, 
The system of claim 1 wherein the system is a programming development system.
As stated above, DNx-AFDX-664 on page 6 teaches that the DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX network. The AFDX-664 is used for the following applications: Test and debug of avionics network equipment during development.

Regarding claim 7, Hochwarth teach, 
The system of claim 1, further comprising a loadable configuration file defining write access instructions for the data store.	Hochwarth in [0032-36] teaches a Configuration File 106 that is loaded into a Data Access Component 104 (“authorized writer”), as shown in Fig. 1 of Hochwarth.

Regarding claim 8, Hochwarth and DNx-AFDX-664 teach, 
The system of claim 7 wherein the flexible writer is further configured to receive the loadable configuration file and to form a replacement runtime instruction communication including the data input in accordance with the write access instructions for the data store.	As discussed above in the rejection of claim 7, Hochwarth teaches a “loadable configuration file” because the normal data loader (Configuration Tool 108) of Hochwarth loads the Configuration File 106. Similarly, DNx-AFDX-664 on DNx-AFDX-664 on page 6 (10th page of pdf document) teaches that the during testing and debugging of the avionics network, data may be actively inserted into the bus traffic. (Note: Hochwarth also teaches testing, because components of a testing system are discussed in at least [0026], [0045], and [0054] of Hochwarth.) Thus, Hochwarth and EDN together teach the above features of claim 8.  

Regarding claim 9, Hochwarth and DNx-AFDX-664 teach, 
The system of claim 8 wherein the flexible writer is further configured to form the replacement runtime instruction communication by encoding the data input in accordance with the write access instructions for the data store.
As stated above, Configuration Tool 108 of Hochwarth (“flexible writer”) loads data (i.e., Configuration File 106) to a Data Access Component 104 (“authorized writer”). However, Hochwarth does not appear to explicitly teach the Configuration Tool 108 loading test data, which replaces the original data, to the Data Access Component 104 which is written to the Receiving Component (w/ Data Recorder) 116 (“data store”). 
In addition to the normal data loader (Configuration Tool 108) of Hochwarth, DNx-AFDX-664 teaches actively inserting traffic into the bus to provide as input to equipment. (DNx-AFDX-664 on page 6 (10th page of pdf document)) 

Regarding claim 10, Hochwarth teaches, 
The system of claim 1 wherein the data input is a regulated system parameter, and the flexible writer is configured to overwrite the regulated system parameter by way of replacing the runtime instruction communication.	In [0036] of Hochwarth, the Configuration File 106 specifies data entries such as parameters. Hochwarth [0036] states, “In some implementations, in addition to specifying Topic names, the Loadable configuration File 106 can also specify particular data entries (e.g., parameters) within a Topic.” (emphasis added)

Regarding claim 11, Hochwarth and DNx-AFDX-664 teach, 
The system of claim 1 wherein the regulated system is regulated by at least one of an ARINC 664 standard, an ARINC 429 standard, or an ARINC 653 standard.
	Hochwarth in [0039] teaches the use of ARINC 429 and ARINC 664. 
Similarly, as stated above, DNx-AFDX-664 on page 6 teaches that the DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX network. The AFDX-664 is used for the following applications: Test and debug of avionics network equipment during development.

Regarding claim 12, Hochwarth teaches, 
A method of writing an unauthorized parameter to a write access limited data store of a runtime regulated system, wherein the data store is only write-accessible by an authorized writer function, the method comprising: 
Hochwarth teaches the following features, with the exception of the underlined features,
receiving the unauthorized parameter by a flexible writer function that is not authorized to write to the data store; 
Hochwarth fig. 1, Configuration Tool 108 of Hochwarth (flexible writer) loads data (i.e., Configuration File 106 which instructs the Data Access Component 104 to access data, as described in [0034] of Hochwarth) (i.e, “flexible writer function”) to a Data Access Component 104, where the Data Access Component 104 is authorized to write to the Receiving Component (w/ Data Recorder) 116 (“data store”).
The Data Access Component 104 (authorized writer) also includes functionality (“authorized writer function”) that can perform data accessing as instructed by the Configuration File 106, as described in [0034] of Hochwarth, and can also perform data output to the Receiving Component 116 (“data store”) based on a Request Queue 118, as described in [0043] of Hochwarth and depicted in Fig. 1.
DNx-AFDX-664 teaches the above underlined features,
As discussed above, the examiner interprets the feature of “flexible writer that is not an authorized writer and is not authorized to have write access to the data store” which then goes on to replace data being sent to the data store, as corresponding to the description of the flexible writer in the specification in [0030], where the flexible writer writes to the data store “outside of the normal operation or instruction of the regulated system.” (See Specification, [0030] above) 
DNx-AFDX-664 teaches that the during testing and debugging (i.e., something outside of the normal operation) of the avionics network, data may be actively inserted into the bus traffic.
DNx-AFDX-664 on page 6 (10th page of pdf document) states:
DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX
network. In practice, the AFDX-664 is used for the following applications:
•Test and debug of avionics network equipment during development, such as:
•passively monitoring traffic (data/statistics) from specific AFDX ports
•actively inserting traffic onto the bus to provide input to equipment
•Emulate real plane traffic for physical avionic equipment (e.g., display LRUs) of commercial aircraft simulator(s)  (emphasis added)

Additionally, DNx-AFDX-664 in fig. 1-6 on page 13 (17th page of pdf document) illustrates the DNx-ARINC board interfacing with the bus.   
Also, DNx-AFDX-664 on page 35 (page 39 of pdf document) teaches capturing data packets and updating the packets in real time. 
Thus, DNx-AFDX-664 teaches “a flexible writer that is not an authorized writer and is not authorized to have write access to the data store” which goes on to write data to equipment (i.e., data store) on the network.
Hochwarth and DNx-AFDX-664 together teach,
instructing, by the flexible writer function, an authorized writer function to generate a runtime instruction communication, the authorized writer being authorized to write to the data store; 
Configuration File 106 of Hochwarth Fig. 1 (“flexible writer function”) is passed from the Configuration Tool 108 (flexible writer) to the Data Access Component 104 (which includes the “authorized writer function”). Thus, Hochwarth teaches passing data (“flexible writer function”) to an authorized writer including an “authorized writer function.” Additionally, the Data Access Component 104 is authorized to write to the Receiving Component (w/ Data Recorder) 116 (“data store”).
Similarly, DNx-AFDX-664 teaches that data may be inserted into the bus and provided to the equipment on the network, as exemplified by DNx-AFDX-664 on page 6 (included above).
sending, by the authorized writer function, the runtime instruction communication; 
intercepting, by the flexible writer function, the runtime instruction communication; 
modifying, by the flexible writer function, the intercepted runtime instruction by replacing, injecting, or updating the intercepted runtime instruction communication during a delivery from the authorized writer function to the data store with a replacement communication including the unauthorized parameter; and 
As stated above, Configuration Tool 108 of Hochwarth (“flexible writer”) loads data (i.e., Configuration File 106) to a Data Access Component 104 (“authorized writer”), and thus, is connected to the “authorized writer.” However, Hochwarth does not appear to explicitly teach the Configuration Tool 108 loading test data, which replaces the original data, to the Data Access Component 104 which is written to the Receiving Component (w/ Data Recorder) 116 (“data store”). 
Similarly, DNx-AFDX-664 teaches that data may be inserted into the bus and provided to the equipment on the network, as exemplified by DNx-AFDX-664 on page 6 (included above).
Also, DNx-AFDX-664 on page 35 (page 39 of pdf document) teaches capturing data (“intercept”) packets and updating (“modify”) the packets in real time.
EDN also teaches the above features of “modifying” data,
In addition to the normal data loader (Configuration Tool 108) of Hochwarth, EDN teaches a data loader that also includes the ability to load test data, which modifies / replaces the original data, as shown by the “test projects” “test scripts” “test panels” of fig. 2 of EDN. (EDN, page 3/5) (Note: Hochwarth also teaches testing, because components of a testing system are discussed in at least [0026], [0045], and [0054] of Hochwarth.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hochwarth, which teaches a flexible access to internal data of an avionics system in order to change data in the avionics system during testing and debugging (See, Hochwarth, Abstract), with DNx-AFDX-664, which teaches the DNx-AFDX-664 board and its use as an AFDX / ARINC 664 communications interface (i.e., avionics communication interface) that also allows the modification / changing of data by intercepting \ capturing of communications in the avionics system and replacing the communications during testing an aircraft’s avionics system. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to intercept and modify data being written to equipment via a data bus / aircraft avionics bus during testing of the avionics. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hochwarth, which teaches a flexible access to internal data of an avionics system in order to change data in the avionics system during testing and debugging (See, Hochwarth, Abstract), with EDN, which teaches an aircraft Ethernet AFDX / ARINC standard testing system (See page 3 of 5) to perform modification of data. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to modify data being written to equipment via a data bus / aircraft avionics bus during testing of the avionics.    

Regarding claim 13, Hochwarth teaches, 
The method of claim 12 
wherein the data store includes a predefined parameter memory access, and 
The Examiner notes that the term “predefined parameter memory access” and the term “predefined” are not included in the written description. The Examiner cannot find proof that the term “predefined parameter memory access” is well known in the art. The Examiner interprets this feature as corresponding to the data store includes a predefined memory, which is taught by the memory layout of the system discussed in [0051] of Hochwarth.
wherein replacing the runtime instruction communication includes encoding the unauthorized parameter in accordance with a data store configuration file informing write instructions of the predefined parameter memory access.
As discussed above in the rejection of claim 12, the Configuration File 106 of Hochwarth teaches the features of the runtime instruction. 
Hochwarth’s Abstract further teaches generating the Configuration File (106) “in accordance with” (based on) the structure of data stores or other receiving component requirements, as evidenced below.
The third sentence of Hochwarth’s Abstract states, “One example system includes a Configuration Tool that generates a Loadable Configuration File and a Configuration File based on user selections, structure of data in Data Stores, platform information, processor information, and Receiving Component requirements; a Data Access Component that subscribes to data in the Data Stores based on the Loadable Configuration File and outputs the data; and a Receiving Component receives the data, and decodes the data based at least in part on the Configuration File. Aspects of the present disclosure provide the ability to change which data gets output by the avionics system without the need to recompile and recertify the avionics system software.” Thus, Hochwarth’s Configuration File 106 is based on the structure of the data store and the receiving components requirements (e.g., Receiving Component (w/ Data Recorder) 116) in Hochwarth.

Regarding claim 14, DNx-AFDX-664 teaches, 
The method of claim 12 
wherein replacing the runtime instruction communication includes at least one of modifying the runtime instruction communication to include the unauthorized parameter, injecting the runtime instruction communication with the unauthorized parameter, or intercepting the runtime instruction communication.
DNx-AFDX-664 on page 6 (10th page of pdf document) states:
DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX
network. In practice, the AFDX-664 is used for the following applications:
•Test and debug of avionics network equipment during development, such as:
•passively monitoring traffic (data/statistics) from specific AFDX ports
•actively inserting traffic onto the bus to provide input to equipment
•Emulate real plane traffic for physical avionic equipment (e.g., display LRUs) of commercial aircraft simulator(s)  (emphasis added)

Additionally, DNx-AFDX-664 in fig. 1-6 on page 13 (17th page of pdf document) illustrates the DNx-ARINC board interfacing with the bus.   
Also, DNx-AFDX-664 on page 35 (page 39 of pdf document) teaches capturing data packets and updating the packets in real time. 

Regarding claim 15, Hochwarth teaches, 
The method of claim 12 
wherein executing the replacement communication includes executing the replacement communication based at least on an assumption that the replacement communication is an authorized communication.
The Examiner notes that the term “assumption that the replacement communication is an authorized communication” is not disclosed in the written description and that the term “assumption” is not disclosed in the written description. The Examiner cannot find proof that the term “assumption that the replacement communication is an authorized communication” is well known in the art. The Examiner interprets this feature as corresponding to providing an unauthorized communication to the “authorized writer function” and having the “authorized writer function” determine if the communication can be authorized for writing to the data store.  
The Data Access Component 104 (“authorized writer function”) of Hochwarth fig. 1 may be constantly receiving altimeter readings, however, the loadable Configuration File 106 can instruct the Data Access Component 104 to output data at a predetermined time interval of every 2 seconds, as evidenced in [0032] of Hochwarth.

Regarding claim 16, Hochwarth teaches, 
The method of claim 15 wherein the assumption that the replacement communication is an authorized communication based at least on the replacement communication appearing to originate from the authorized writer function.	As discussed above in the rejection of claim 15, the Data Access Component 104 (“authorized writer function”) of Hochwarth fig. 1 is capable of determining if data should written and when the data should be written to the memory. Fig. 1 of Hochwarth shows that data from the Data Access Component 104 is forwarded based on the conditions included in the loadable Configuration File 106.

Regarding claim 17, Hochwarth teaches, 
A system for updating a write access limited parameter in a runtime regulated avionics system by an environment not having authorized write access to the runtime regulated avionics system, the system comprising: 
Hochwarth’s Configuration Tool 108 teaches an “environment.” 
Hochwarth in [0029] teaches a system 100 with flexible access of data in an avionics system 102, as shown in Fig. 1. Additionally, Hochwarth in Fig. 4 and [0074-79] depict and describe a communication network 24 connecting Line Replaceable Units (LRUs) and server 20. 
a data store having write access limited to a single authorized writer different from the environment, the data store only being write-accessible by the authorized writer; 
Hochwarth in Fig. 1 teaches a Receiving Component 116 (“data store”) that includes a data recorder, as discussed in [0041]. Additionally, fig. 4 and [0075] of Hochwarth teaches a memory 22. The a Data Access Component 104 (“authorized writer”) in Hochwarth is a “single authorized writer” (as shown in fig. 1) that transmits data to the Receiving Component (w/ data recorder) (“data store”). The Data Access Component 104 (“authorized writer”) is different than the Configuration Tool 108 (“environment”). 
the environment having a request generator configured to generate an unauthorized write request including an updated parameter value, and communicatively connected with the regulated avionics system; and 
As stated above, regarding the prior rejections under 35 USC 112, the environment is described as including a flexible writer environment, which is similar to the “flexible writer” recited below. Alternatively, the environment may correspond to the example system 100 of fig. 1 of Hochwarth.
Hochwarth in [0053] teaches Parsed Available Data File 124 (“environment”) that provides data to a Configuration Tool 108 (“flexible writer function”), as shown in fig. 1. 

    PNG
    media_image1.png
    352
    480
    media_image1.png
    Greyscale

Hochwarth Fig. 1
a flexible writer function of the regulated avionics system configured to: 
Configuration Tool 108 of Hochwarth (“flexible writer function”) loads data (i.e., Configuration File 106) to a Data Access Component 104 (“authorized writer”) that is part of the “regulated avionics system,” and thus, the Configuration Tool 108 is connected to the “authorized writer” that writes stream output 114 (data) to the Receiving Component (w/ Data Recorder) 116 (“data store”). Additionally, the Configuration Tool 108 is connected to the Receiving Component (w/ Data Recorder) 116 (“data store”). (See Hochwarth [0032-36] and [0040-41].
receive the unauthorized write request from the environment and instruct the single authorized writer to generate a runtime instruction communication authorized to write to the data store; 
As discussed above, Hochwarth teaches Parsed Available Data File 124 (“environment”) that provides data to a Configuration Tool 108 (“flexible writer function”), as shown in fig. 1.
Hochwarth teaches the following, with the exception of the underlined features,
intercept the runtime instruction communication sent by the single authorized writer; and 
modify the intercepted runtime instruction communication by replacing, injecting, or updating the intercepted runtime instruction communication generated by the single authorized writer with a modified runtime instruction communication including the updated parameter value, whereby the data store receives the modified runtime instruction communication and commits the updated parameter value to the data store.
As stated above, Configuration Tool 108 of Hochwarth (“flexible writer”) loads data (i.e., Configuration File 106) to a Data Access Component 104 (“authorized writer”), and thus, is connected to the “authorized writer.” However, Hochwarth does not appear to explicitly teach the Configuration Tool 108 loading test data, which replaces the original data, to the Data Access Component 104 which is written to the Receiving Component (w/ Data Recorder) 116 (“data store”). 
However, DNx-AFDX-664 teaches the above underlined features,
As discussed above, the examiner interprets the feature of “flexible writer that is not an authorized writer and is not authorized to have write access to the data store” which then goes on to replace data being sent to the data store, as corresponding to the description of the flexible writer in the specification in [0030], where the flexible writer writes to the data store “outside of the normal operation or instruction of the regulated system.” (See Specification, [0030] above) 
DNx-AFDX-664 teaches that the during testing and debugging (i.e., something outside of the normal operation) of the avionics network, data may be actively inserted into the bus traffic. DNx-AFDX-664 on page 6 (10th page of pdf document) states:
DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX
network. In practice, the AFDX-664 is used for the following applications:
•Test and debug of avionics network equipment during development, such as:
•passively monitoring traffic (data/statistics) from specific AFDX ports
•actively inserting traffic onto the bus to provide input to equipment
•Emulate real plane traffic for physical avionic equipment (e.g., display LRUs) of commercial aircraft simulator(s)  (emphasis added)

Additionally, DNx-AFDX-664 in fig. 1-6 on page 13 (17th page of pdf document) illustrates the DNx-ARINC board interfacing with the bus. 
Also, DNx-AFDX-664 on page 35 (page 39 of pdf document) teaches capturing data packets and updating the packets in real time. 
Thus, DNx-AFDX-664 teaches “a flexible writer that is not an authorized writer and is not authorized to have write access to the data store” which goes on to write data to equipment (i.e., data store) on the network.
EDN also teaches the above features of “modify” data,
In addition to the normal data loader (Configuration Tool 108) of Hochwarth, EDN teaches a data loader that also includes the ability to load test data, which modifies / replaces the original data, as shown by the “test projects” “test scripts” “test panels” of fig. 2 of EDN. (EDN, page 3/5) (Note: Hochwarth also teaches testing, because components of a testing system are discussed in at least [0026], [0045], and [0054] of Hochwarth.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hochwarth, which teaches a flexible access to internal data of an avionics system in order to change data in the avionics system during testing and debugging (See, Hochwarth, Abstract), with DNx-AFDX-664, which teaches the DNx-AFDX-664 board and its use as an AFDX / ARINC 664 communications interface (i.e., avionics communication interface) that also allows the modification / changing of data by intercepting \ capturing of communications in the avionics system and replacing the communications during testing an aircraft’s avionics system. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to intercept and modify data being written to equipment via a data bus / aircraft avionics bus during testing of the avionics. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hochwarth, which teaches a flexible access to internal data of an avionics system in order to change data in the avionics system during testing and debugging (See, Hochwarth, Abstract), with EDN, which teaches an aircraft Ethernet AFDX / ARINC standard testing system (See page 3 of 5) to perform modification of data. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to modify data being written to equipment via a data bus / aircraft avionics bus during testing of the avionics.    

Regarding claim 18, Hochwarth and DNx-AFDX-664 teach, 
The system of claim 17 wherein the system is a testing system, a debugging system, or an analysis system.
The second sentence of the Abstract of Hochwarth discusses the use of Hochwarth’s invention for testing and debugging, and this portion of the Abstract of Hochwarth states, “Aspects of the present disclosure enable enhanced, flexible and robust recording of flight test data, testing, debugging, and analyzing in-service problems.”) (emphasis added) 
Additionally, As stated above, DNx-AFDX-664 on page 6 teaches that the DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX network. The AFDX-664 is used for the following applications: Test and debug of avionics network equipment during development.

Regarding claim 19, Hochwarth and DNx-AFDX-664 teach, 
The system of claim 18 wherein the updated parameter value includes flight test data for the regulated system.
Hochwarth teaches Configuration File 106 (“unauthorized data input”) of Hochwarth Fig. 1 being passed from the Configuration Tool 108 (“flexible writer”) to the Data Access Component 104 (“authorized writer”) and then writing stream output 114 (data) to the Receiving Component (w/ Data Recorder) 116, as discussed above in the rejection of claim 1. In addition to the normal data loaded by Hochwarth (i.e., Configuration File 106), as described directly above.
As stated above, DNx-AFDX-664 on page 6 teaches that the DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX network. The AFDX-664 is used for the following applications: Test and debug of avionics network equipment during development.

Regarding claim 20, the combination of Hochwarth and EDN teaches, 
The system of claim 17 wherein the regulated system is regulated by at least one of an ARINC 664 standard, an ARINC 429 standard, or an ARINC 653 standard.
Hochwarth in [0039] teaches the use of ARINC 429 and ARINC 664. 
Similarly, as stated above, DNx-AFDX-664 on page 6 teaches that the DNx-AFDX-664 can be used to send, receive, or report traffic on an AFDX network. The AFDX-664 is used for the following applications: Test and debug of avionics network equipment during development.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495